Affirming.
The defendant, Bryant Jackson, was convicted on his trial in the Scott circuit court under an indictment charging him with possessing an illicit still, and on this appeal from the judgment it is insisted that the objection of his counsel to the testimony of the Commonwealth should have been sustained upon the ground that the affidavit for the search warrant, under which a part of it was obtained, was insufficient. There was evidence independent of that obtained by the search warrant of the location of the still about 75 yards from defendant's residence, and on premises in his possession and control with a well-beaten and recently traveled path running from it to his residence, and which itself furnished strong proof that he was the possessor of the still; especially so when there was no evidence of any path or road leading in other directions from which it might be inferred that another person was in possession and operated the still. However, the search made under the search warrant that the county judge issued discovered five gallons of moonshine whiskey in defendant's residence, with a part of a coil used in manufacturing whiskey, and other utensils commonly so used, all of which corroborated the fact of plaintiff being the one who possessed the still.
We have today held that the same affidavit that defendant's counsel assails in this case was sufficient to authorize the officer to issue the warrant in a case the same style as this one, and for the reasons therein stated we held the affidavit to be sufficient, and the judgment is affirmed. *Page 171